                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    SECURITIES AND EXCHANGE                               Case No. 2:13-CV-1658 JCM (CWH)
                      COMMISSION,
                 8                                                                             ORDER
                      Plaintiff(s),
                 9
                              v.
               10
                      EDWIN YOSHIHIRO FUJINAGA and MRI
               11     INTERNATIONAL, INC., et al.,
               12     Defendant(s).
               13
               14            Presently before the court is receiver Robb Evans & Associates LLC’s (“receiver”) motion
               15     for order: (1) approving and authorizing payment of receiver’s and professionals’ fees and
               16     expenses; and (2) granting relief from Local Rule 66-5 pertaining to notice to creditors. (ECF No.
               17     543). No response was filed, and the deadline to do so has passed.
               18            The receiver requests an order “approving and authorizing payment of receivership fees
               19     and expenses incurred for the six-month period from January 1, 2019 through June 30, 2019,” the
               20     “reporting period.” Id. This includes fees for the receiver and its deputies, agents, staff and
               21     professionals in the amount of $22,700.45, their expenses in the amount of $338.11, business entity
               22     expenses in the amount of $13,573.00, and expenses related to the estate’s real property in the
               23     amount of $40,576.64. Id. This request also includes fees to Lynch Law Practice, PLLC in the
               24     amount of $58,622.40 and its expenses in the amount of $1,931.58. Id. The cumulative total for
               25     the expense period is $137,742.18. Id.
               26            The motion sets forth the receiver’s services and activities during the expense period, as
               27     well as the law supporting an award of the requested fees. Further, Local Rule 7-2(d) provides
               28     that “the failure of an opposing party to file points and authorities in response to any motion …

James C. Mahan
U.S. District Judge
                1     constitutes a consent to the granting of the motion.” LR 7-2(d). The court will therefore grant the
                2     instant unopposed motion.
                3            Further, to the extent that Local Rule 66-5 applies here, the court finds that the receiver has
                4     given sufficient notice to creditors under the rule. The receiver filed the instant motion on the
                5     public CM/ECF docket for this case. The court set a response deadline for the motion. The
                6     deadline has now passed, and no response or other objection has been filed by any party. Further,
                7     the receiver will serve copies of all motion papers on the parties to the action and on all known
                8     non-consumer creditors.
                9            Good cause appearing, the court will grant the instant motion.
              10             Accordingly,
              11             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the receiver’s motion for
              12      order approving and authorizing payment of receiver’s and professionals’ fees and expenses (ECF
              13      No. 543) be, and the same hereby is, GRANTED.
              14             IT IS FURTHER ORDERED that the receiver’s motion for order granting relief from Local
              15      Rule 66-5 pertaining to notice to creditors (ECF No. 543) be, and the same hereby is, GRANTED.
              16             DATED December 9, 2019.
              17
                                                                    __________________________________________
              18                                                    UNITED STATES DISTRICT JUDGE
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
